IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      :      NO. 699
                                            :
         ORDER RESCINDING AND               :      SUPREME COURT RULES
         REPLACING RULE 1.5 OF THE          :
         PENNSYLVANIA                       :      DOCKET
         ORPHANS’ COURT RULES               :
                                            :
                                            :

                                          ORDER


PER CURIAM

       AND NOW, this 28th day of June, 2016, upon the recommendation of the
Orphans' Court Procedural Rules Committee, the proposal having been published for
public comment at 45 Pa.B. 5384 (August 29, 2015):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that:

         1) Rule 1.5 of the Pennsylvania Orphans’ Court Rules is rescinded and replaced
            in the attached form.

         2) Local rules of orphans’ court procedure approved and effective prior to
            August 1, 2016 shall be compiled and published on the local court website in
            accordance with Pa.R.J.A. No. 103(d)(7), see No. 464 Judicial Administration
            Docket (June 28, 2016); No. 465 Judicial Administration Docket (June 28,
            2016), no later than September 1, 2016 to remain effective.

         3) Local rules of orphans’ court procedure approved by the Orphans’ Court
            Procedural Rules Committee as of August 1, 2016 that have not yet been
            published pursuant to Pa. O.C. Rule 1.5 shall be subject to the requirements
            of Pa.R.J.A. No. 103(d)(5)-(7), see No. 465 Judicial Administration Docket
            (June 28, 2016).

         4) Local rules of orphans’ court procedure approved by the Orphans’ Court
            Procedural Rules Committee that have been published in the Pennsylvania
            Bulletin as August 1, 2016 but are not yet effective pursuant to Pa. O.C. Rule
            1.5 shall become effective in accordance with Pa.R.J.A. No. 103(d)(5)(iii) and
            shall be subject to the requirements of Pa.R.J.A. No. 103(d)(6)-(7), see No.
            465 Judicial Administration Docket (June 28, 2016).

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on August 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.




                                                    2